Citation Nr: 0805045	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  00-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, status-post laminectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from May to August 1952 and 
from March 1953 to November 1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2000 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim for service connection 
for a low back disorder.  In a December 2004 decision, 
however, the Board determined that new and material evidence 
had been submitted, reopened his claim, and remanded it to 
the RO via the Appeals Management Center (AMC) for additional 
development before readjudicating the claim on the underlying 
merits, i.e., on a de novo basis.

Thereafter, in a February 2007 decision, the Board denied 
service connection for residuals of a low back injury, 
status-post laminectomy.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
an October 2007 order, the Court vacated the Board's decision 
and remanded the case to the Board for further development in 
compliance with directives specified in the parties' Joint 
Motion.  

After receiving the file back from the Court, the Board sent 
the veteran a letter in February 2008 granting his motion to 
advance this case on the docket.  And to comply with the 
Court's order, the Board, in turn, is again remanding this 
case to the RO via the AMC.


REMAND

According to the Joint Motion, this case must be remanded 
again to comply with the Board's prior December 2004 remand 
directive insofar as obtaining relevant VA and private 
medical records.  See Stegall v. West, 11 Vet. App. 268 
(1998) (the veteran is entitled, as a matter of law, to 
compliance with remand directives).

The Joint Motion pointed out that the December 2004 remand 
requested further development of the evidence, including:

Conducting a VA medical examination and trying to 
obtain records from the VA Medical Clinics (VAMC) 
in San Juan, 'the Marine hospital mentioned by 
[Appellant] in his August 1973 petition,' and 'all 
pertinent examination and treatment records,' from 
a Dr. Papazoglou.  The 2004 [Board remand] 
identified and ordered these records [to] be in the 
record, and the 2007 Board [decision] did not 
explain why the evidence is absent and nothing 
indicated that they were sought. 

The veteran had two VA examinations, in January and July 
2006, both of which comply with the December 2004 remand 
instructions.  The Board thus finds that an additional VA 
examination is unnecessary to adjudicate his claim.

The record also shows the AMC requested all treatment records 
from the San Juan VAMC.  However, no records were received 
from that facility.  It is thus unclear whether that facility 
has no records pertaining to the veteran or whether they 
simply failed to respond to the AMC's request.  As such, 
another request must be made to obtain all treatment records 
from the San Juan VAMC.  In no such records are available, 
and further attempts to obtain them would be futile, this 
fact should be clearly document in the record and the veteran 
appropriately notified in accordance with the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (VA has 
constructive, if not actual, notice of records in the 
agency's possession.  And "...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The AMC also attempted to obtain all treatment records from 
the Marine Hospital.  
In a September 2005 letter, the AMC asked the veteran to 
complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, which is 
required for VA to obtain these confidential treatment 
records.  However, because he failed to reply to this 
request, the AMC was unable to obtain these records.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran 
wishes help in developing his/her claim, he/she cannot 
passively wait for it in those circumstances where he/she may 
or should have information that is essential in obtaining 
putative evidence).  But in light of the instructions in the 
Joint Motion, VA should make another attempt to obtain these 
records.  

Lastly, the AMC should also attempt to obtain any outstanding 
treatment records from Dr. Papazoglou.  See 38 U.S.C.A. § 
5103A(b) (West Supp. 2005); 38 C.F.R. § 3.159(c)(1) (2007); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to 
assist includes obtaining private and VA medical records to 
which a reference has been made.)  Although not mentioned in 
the Joint Motion, the December 2004 remand also requested 
that Dr. Papazoglou provide the medical bases and supporting 
authority for his opinion that the veteran's low back 
disability originated from an injury during his military 
service.  Since the AMC has not requested this opinion from 
Dr. Papazoglou, this should also be done before the case is 
returned to the Board for further appellate review.  Stegall, 
supra. 

Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Again contact the San Juan VAMC and 
obtain all outstanding records of 
treatment pertaining to the veteran's 
claimed low back disorder.  If these 
requested records are unavailable, or the 
search for these records otherwise yields 
negative results and further attempts to 
obtain these records would be futile, 
this fact should clearly be documented in 
the claims file and the veteran 
appropriately notified.



2.  Again request that the veteran 
complete and return VA Form 21-4142, 
Authorization and Consent to Release 
Information, to obtain all treatment 
records from the Marine Hospital.  

3.  Ask Dr. Papazoglou to provide the 
medical bases and supporting authority 
for his opinion that the veteran's low 
back disability originated from an injury 
during his military service.  
Additionally, all pertinent examination 
and treatment records not already on file 
regarding the veteran should be obtained 
and associated with the claims file.  If 
records from Dr. Papazoglou are not 
available, or the search for these 
records otherwise yields negative results 
and further attempts to obtain these 
records would be futile, this fact should 
clearly be documented in the claims file 
and the veteran appropriately notified.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
files to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



